DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 6/10/2021 and 7/15/2022 are acknowledged and have been considered.

Drawings
The drawings submitted 6/10/2021 are acknowledged and acceptable.

Claim Rejections - 35 USC § 112
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 31, most of the structural limitations were incorporated into the antecedent claim 17 using the article “a” (ex. “a piston chamber”).  Further reference to the same structure should use the article “the” to avoid confusion.  For example, in claim 31, “a first and a second pressure chamber” should be changed to “the first and the second pressure chamber” and, “by at least one outlet” should be changed to “by the at least one outlet”.  Each occurrence in claim 31 requires correction. 

Allowable Subject Matter
Claims 17-30 and 32 are allowed.

Claims 31 would be allowable pending resolution of the 35 U.S.C. 112 rejection.

The following is an examiner’s statement of reasons for allowance: The closest prior art fails to teach or make obvious, including all the limitations of claim 1, that the outlets (4a, 4b) from the first and second pressure chambers (3a, 3b) are configured to transfer said combustion gases to said compartments (5a, 5b) of said piston chamber to provide an overall pressure difference between compartments (5a) and (5b) pressing the piston (6) at an initial idle position downstream.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Summary/Conclusion
Claims 17-30 and 32 are allowed.  Claim 31 is rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641